SHERAN, Chief Justice.
This is an appeal from an order of the Ramsey County District Court, Juvenile Division, granting the state’s motion pursuant to Minn. Stat. § 260.125 (1978) to refer the juvenile in question, who is now 18 years old, for prosecution as an adult. This appeal raises the issue of whether the district court clearly erred in its findings or abused its discretion in determining that the public safety would be endangered by keeping the juvenile in the juvenile court system. We hold that the juvenile court did not clearly err in any. of its findings or abuse its discretion in its determination on the issue of dangerousness. In the Matter of the Welfare of K.P.H., 289 N.W.2d 722 (Minn.1980).
Affirmed.